HURT, Judge.
The appellant was convicted of knowingly selling 100 bales of dirt-packed cotton with intent to defraud. The only question in the case necessary to be considered is as to the sufficiency of the evidence to support the conviction. The gist of the offense is the intent to defraud, and in order to sustain the conviction it must appear that the defendant sold the cotton with such intent. Can there be such intent to defraud unless the defendant knew that the cotton was falsely packed, or was in possession of such facts as visited upon him the duty of making inquiry or examination as to the condition of the cotton, and he failed to make such examination or inquiry? We think not. If the defendant, not knowing that the cotton was falsely packed, sold the same in good faith, believing it to'be properly packed, it can not be said that the sale was made to defraud. The burden was upon the State to show the fraudulent intent. Without reciting the evidence, we are of opinion that it was not shown at the time of the sale that defendant had knowledge that the cotton was falsely packed, or that the circumstances were such as charged him with notice of its conditions, and made his failure to examine into it or disclose his information proof of his intent to defraud.

Beversed and remanded.

Davidson, J., absent.